                        Case 5:17-cv-00551-LHK Document 407 Filed 03/06/20 Page 1 of 9


               1   JOSHUA H. LERNER, SBN 220755                EUGENE NOVIKOV, SBN 257849
                     jlerner@gibsondunn.com                      enovikov@durietangri.com
               2   GIBSON, DUNN & CRUTCHER LLP                 DURIE TANGRI LLP
                   555 Mission Street, Suite 3000              217 Leidesdorff Street
               3   San Francisco, CA 94105-0921                San Francisco, CA 94111
                   Telephone:    415.393.8200                  Telephone:    415.362.6666
               4   Facsimile:    415.393.8306
               5   Attorneys For Defendant APPLE INC.
               6

               7                                UNITED STATES DISTRICT COURT

               8                               NORTHERN DISTRICT OF CALIFORNIA

               9                                      SAN JOSE DIVISION

           10      CHRISTINA GRACE and KEN POTTER,             CASE NO. 5:17-CV-00551-LHK (NC)
                   Individually and on Behalf of All Others
           11      Similarly Situated,                         DEFENDANT APPLE INC.’S PROPOSED
                                                               FINDINGS OF FACT AND CONCLUSIONS
           12                    Plaintiffs,                   OF LAW
           13            v.                                    Ctrm:       8 – 4th Floor
                                                               Judge:      Honorable Lucy H. Koh
           14      APPLE INC.,
           15                    Defendant.
           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                             1
Crutcher LLP          DEFENDANT APPLE INC.’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                            CASE NO. 5:17-CV-00551-LHK (NC)
                          Case 5:17-cv-00551-LHK Document 407 Filed 03/06/20 Page 2 of 9


               1                  PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
               2           Pursuant to the Court’s Pretrial Conference Order (Dkt. 374) Defendant Apple Inc. (“Apple”)
               3   respectfully submits its first Proposed Findings of Fact and Conclusions of Law concerning Plaintiffs’
               4   claim for restitution under California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code
               5   § 17200. By submitting these Proposed Findings of Fact and Conclusions of Law, Apple does not
               6   admit the truth of any of Plaintiffs’ factual allegations described here, as Plaintiffs bear the burden of
               7   proof at trial. Apple retains all rights to supplement, modify, and expand upon these in its second
               8   proposed findings of fact and conclusions of law to be submitted after trial pursuant to the Court’s
               9   Pretrial Conference Order. See Dkt. 374 at 2.
           10                                          I.       FINDINGS OF FACT
           11             1.       Apple is a corporation organized under the laws of the State of California, with its
           12      headquarters in Cupertino, California.
           13             2.       iPhone was designed and sold by Apple. It was first released in 2007. The operating
           14      system of iPhone is called iOS. During development of the original iOS in 2007, Apple set expiration
           15      dates for certificates used in the iOS system, including an expiration date of April 16, 2014 for a
           16      certificate called the iPhone Device Sub-CA Certificate.
           17             3.       Apple released iPhone 4 on June 24, 2010. iPhone 4 was the first iPhone device to offer
           18      FaceTime, which enabled iPhone users to make video calls. When FaceTime launched, it used the
           19      iPhone Device Sub-CA certificate to verify that a bona fide iPhone user was on the other side of the call
           20      being connected. Apple released iPhone 4S on October 14, 2011.
           21             4.       Because FaceTime used the iPhone Device Sub-CA certificate as part of the process of
           22      connecting calls, and because that certificate was set to expire on April 16, 2014, FaceTime would have
           23      stopped working on that date absent a fix.
           24             5.       On September 18, 2013, Apple released iOS 7. Apple provided iOS 7 free of charge to
           25      users of iPhone 4, iPhone 4S, and other models. iOS 7 provided numerous additional functions and
           26      enhancements. On November 14, 2013, Apple released iOS 7.0.4, which fixed the problem that—if not
           27      corrected—would have caused interruption to FaceTime when the iPhone Device Sub-CA certificate
           28      eventually expired. The fix allowed FaceTime to continue working without interruption.

Gibson, Dunn &                                               2
Crutcher LLP            DEFENDANT APPLE INC.’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                              CASE NO. 5:17-CV-00551-LHK (NC)
                          Case 5:17-cv-00551-LHK Document 407 Filed 03/06/20 Page 3 of 9


               1          6.       On April 16, 2014, the iPhone Device Sub-CA certificate expired. When the iPhone
               2   Device Sub-CA certificate expired on April 16, 2014, FaceTime stopped working for owners of Apple’s
               3   iPhone 4 and iPhone 4S devices who had not taken advantage of the free upgrade to iOS 7 and were still
               4   running Apple’s iOS 6 or an earlier version of iOS.
               5          7.       Users who had previously updated the operating system on their iPhone devices to iOS
               6   7.0.4 or later did not experience any FaceTime interruption. Users of iPhone 4 and iPhone 4S who
               7   experienced a FaceTime interruption were able to immediately download an update to the then-current
               8   version of iOS 7, which restored FaceTime functionality to their devices.
               9          8.       Plaintiffs Christina Grace and Ken Potter (“Plaintiffs”) are residents of California. Both
           10      Plaintiffs declined the free option to upgrade their iPhone 4 or 4S devices to iOS 7.
           11             9.       Plaintiffs assert that Apple intentionally caused the FaceTime feature to stop working
           12      on Plaintiffs’ and Class Members’ iPhone 4 and iPhone 4S devices and that this constituted an “unfair”
           13      business practice in violation of California’s Unfair Competition Law (the “UCL”), Cal. Bus. & Prof.
           14      Code § 17200.
           15             10.      Plaintiffs have offered no evidence to show that Apple intentionally caused FaceTime
           16      to stop functioning on their iPhone 4 and 4S devices or on any class members’ iPhone 4 and 4S devices.
           17      To the contrary, the evidence demonstrates that Apple diligently worked to avoid and ultimately provide
           18      a solution to the FaceTime outage (contained in the free-of-charge iOS 7 update).
           19             11.      Plaintiffs have also offered no evidence that iOS 7 was incompatible with their iPhone
           20      4 and 4S devices or with any of class members’ iPhone 4 and 4S devices.
           21             12.      Moreover, iPhone customers, including Plaintiffs here, were made aware that iOS-
           22      reliant functions like FaceTime may not be available indefinitely for the working life of their iPhones
           23      and that Apple may modify and update the software at Apple’s discretion, including the update to the
           24      lapse in FaceTime for users running its older iOS 6 software.
           25             13.      Plaintiffs have also offered no evidence to show that Apple’s conduct here was on
           26      balance “unfair” when considering Apple’s justifications for the conduct under the circumstances.
           27      Plaintiffs have also offered no evidence to show that the gravity of the harm to them outweighs those
           28

Gibson, Dunn &                                               3
Crutcher LLP            DEFENDANT APPLE INC.’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                              CASE NO. 5:17-CV-00551-LHK (NC)
                          Case 5:17-cv-00551-LHK Document 407 Filed 03/06/20 Page 4 of 9


               1   justifications. Plaintiffs have also offered no evidence to show that they suffered any loss, or that they
               2   are entitled to restitution of any funds in Apple’s possession in which they have a possessory interest.
               3           14.     After considering the evidence admitted at trial, the Court finds that Plaintiffs failed to
               4   prove by a preponderance of the evidence that Apple’s conduct was unfair such that Apple may be held
               5   liable for unfair business practices pursuant to the UCL.         Plaintiffs also failed to prove by a
               6   preponderance of the evidence that Apple violated any laws or offended any public policy tethered to
               7   specific constitutional, statutory, or regulatory provisions. Moreover, after weighing the utility of
               8   Apple’s conduct against the gravity of the alleged harm to the alleged victims, the Court finds that
               9   Plaintiffs failed to prove by a preponderance of the evidence that Apple engaged in immoral, unethical,
           10      oppressive, or unscrupulous business practices. Plaintiffs also failed to prove by a preponderance of the
           11      evidence that the consumer injury is substantial, and that any harm here is not outweighed by the
           12      countervailing benefits. Finally, Plaintiffs have offered no evidence to show they are entitled to
           13      restitution.
           14              15.     Apple has also presented uncontroverted evidence that Plaintiffs waived any right to
           15      complain and/or are estopped from complaining about the need to upgrade their iOS software in order
           16      to avoid an interruption to FaceTime. All Plaintiffs agreed to the iOS 6 Software License Agreement,
           17      in which they acknowledged that iOS software may be updated or replaced, that updates may not include
           18      all existing functions, and that services may be interrupted. In addition, the evidence compels the
           19      conclusion that Apple acted in good faith by diligently working to avoid and provide a solution to the
           20      FaceTime interruption issue.
           21                                       II.      CONCLUSIONS OF LAW
           22              1.      California’s UCL prohibits unfair competition, including “any unlawful, unfair or
           23      fraudulent business act or practice and unfair, deceptive, untrue or misleading advertising.” Cal. Bus &
           24      Prof. Code § 17200. Because a “UCL action is equitable in nature,” the Court, rather than a jury, must
           25      decide whether there was a UCL violation. Korea Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th
           26      1134, 1144 (2003). As such, under the UCL, “[p]revailing plaintiffs are generally limited to injunctive
           27      relief and restitution.” Zhang v. Superior Court, 57 Cal. 4th 364, 371 (2013). In the instant case, the
           28

Gibson, Dunn &                                               4
Crutcher LLP            DEFENDANT APPLE INC.’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                              CASE NO. 5:17-CV-00551-LHK (NC)
                          Case 5:17-cv-00551-LHK Document 407 Filed 03/06/20 Page 5 of 9


               1   Court previously declined to certify an injunctive class under Rule 23(b)(2), and as result, Plaintiffs may
               2   seek only restitution under the UCL.
               3          2.       The UCL creates a cause of action for business practices that are (1) unlawful, (2) unfair,
               4   or (3) fraudulent. Each “prong” of the UCL provides a “separate and distinct theory of liability.” Lozano
               5   v. AT & T Wireless Servs., Inc., 504 F.3d 718, 731 (9th Cir. 2007). Plaintiffs here proceed only under
               6   the unfair prong of the UCL. Grace v. Apple, Inc., No. 17-CV-00551-LHK, 2019 WL 3944988, at *10
               7   (N.D. Cal. Aug. 21, 2019).
               8          3.       While the precise definition of “unfair” in the consumer context is somewhat unsettled,
               9   the conduct at issue must either (1) “offend [ ] an established public policy or [be] immoral, unethical,
           10      oppressive, unscrupulous or substantially injurious to consumers” (Bardin v. Daimlerchrysler
           11      Corp., 136 Cal. App. 4th 1255, 1268 (2006)); (2) be “tethered to specific constitutional, statutory or
           12      regulatory provisions” (id. at 1271); or (3) cause “substantial” consumer injury that “is not outweighed
           13      by countervailing benefits” and which consumers could themselves not “have reasonably avoided.”
           14      Daugherty v. Am. Honda Motor Co., Inc., 144 Cal. App. 4th 824, 839 (2006).
           15             4.       Plaintiffs “rely upon the [third] ‘balancing test.’” Grace v. Apple Inc., No. 17-CV-
           16      00551, 2017 WL 3232464, at *14–15 (N.D. Cal. July 28, 2017). Under the balancing inquiry, “[t]he
           17      test of whether a business practice is unfair ‘involves an examination of [that practice’s] impact on its
           18      alleged victim, balanced against the reasons, justifications and motives of the alleged wrongdoer. In
           19      brief, the court must weigh the utility of the defendant’s conduct against the gravity of the harm to the
           20      alleged victim.’” S. Bay Chevrolet v. Gen. Motors Acceptance Corp., 72 Cal. App. 4th 861, 886 (1999).
           21      The Court therefore will use that framework to analyze the evidence.
           22             5.       Plaintiffs have failed to meet their burden that Apple’s conduct, on balance, was unfair
           23      to impose liability under the UCL as an “unfair business” practice. As a result, Plaintiffs also have
           24      failed to meet their burden to show they are entitled to any restitution.
           25             6.       Courts refuse to impose liability for “unfairness” where the defendant offers “reasons”
           26      to show its conduct was “justif[ied]” by legitimate concerns. S. Bay Chevrolet, 72 Cal. App. 4th at 886;
           27      accord Family Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp., 461 F. Supp. 2d 1188, 1195–
           28      97 (C.D. Cal. 2006), aff’d, 525 F.3d 822 (9th Cir. 2008) (practice not unfair given “legitimate business

Gibson, Dunn &                                               5
Crutcher LLP            DEFENDANT APPLE INC.’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                              CASE NO. 5:17-CV-00551-LHK (NC)
                          Case 5:17-cv-00551-LHK Document 407 Filed 03/06/20 Page 6 of 9


               1   reason[s]” for it); Puentes v. Wells Fargo Home Mortg., Inc., 160 Cal. App. 4th 638, 649–50 (2008)
               2   (holding that “evidence that any injury to some consumers was offset by countervailing benefits to
               3   consumers and competition” precluded UCL unfairness claim).
               4          7.       Apple’s conduct here was “justif[ied]” by “legitimate business reason[s]”: Apple
               5   presented evidence that delivering a fix for the expiration of a hard-coded security certificate
               6   programmed into iPhone as part of a software update was the most practical solution that did not pose
               7   risks to network security. Family Home, 461 F. Supp. 2d at 1195 (holding that a practice was not unfair
               8   where it was “the only feasible way of ensuring that similar loans are not purchased in the future”);
               9   Puentes, 160 Cal. App. 4th at 649–50 (legitimate “market” realities justified allegedly unfair practice);
           10      Walker v. Countrywide Home Loans, Inc., 98 Cal. App. 4th 1158, 1176 (2002) (alleged unfair charge
           11      “not an unreasonable amount to protect the real estate security from damage or deterioration” in larger
           12      business scheme). The evidence confirmed that Apple’s iOS network’s security depends on a one-way,
           13      one-device system for updates that would make Plaintiffs’ preferred method (i.e., creating a special
           14      iOS 6 release for iPhone 4 and 4S users who do not want to upgrade to iOS 7) unworkable from a
           15      security perspective because it would increase the risk to Apple’s consumers of security breaches or
           16      large-scale network interruptions. That interest in security surely is substantial. Plaintiffs offered
           17      nothing to dispute it.
           18             8.       Moreover, Apple’s conduct (and Apple’s iOS update process generally) benefits all its
           19      consumers by reducing security risks and improving performance network-wide. Courts routinely
           20      consider such “benefit[s]” to consumers or stakeholders from the alleged unfair practice. E.g., In re Ins.
           21      Installment Fee Cases, 211 Cal. App. 4th 1395, 1418–19 (2012) (“The installment fee is not unfair . . . .
           22      any harm in paying the installment fee is outweighed by the benefit to the insured of being able to pay
           23      premiums in installments instead of in large lump-sum payments.”); Family Home, 461 F. Supp. 2d
           24      at 1197 (considering “benefits” to public from practice); Puentes, 160 Cal. App. 4th at 648–49 (granting
           25      summary judgment on UCL unfairness claim in part given “practice [at issue] benefited many
           26      consumers”).
           27             9.       Providing such fixes as part of software updates is common industry practice. Donohue
           28      v. Apple, Inc., 871 F. Supp. 2d 913, 928 (N.D. Cal. 2012) (considering industry standards in fairness

Gibson, Dunn &                                               6
Crutcher LLP            DEFENDANT APPLE INC.’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                              CASE NO. 5:17-CV-00551-LHK (NC)
                          Case 5:17-cv-00551-LHK Document 407 Filed 03/06/20 Page 7 of 9


               1   calculus); Puentes, 160 Cal. App. 4th at 648 (practice not unfair where “lenders nationwide uniformly
               2   employ the same practice”). Apple in fact exceeds the industry standard. Apple’s hardware often
               3   outlasts it competitors in terms of compatibility with current software; notably, iPhone 4 and 4S devices
               4   have to date outlasted any phone on the market in this respect.
               5          10.      No evidence supports Plaintiffs’ assertion that Apple had an improper “motive” for its
               6   conduct. S. Bay Chevrolet, 72 Cal. App. 4th at 886 (defendant’s motive informs UCL unfairness
               7   analysis). Apple not only alerted consumers about the limitations on the iOS software and its potential
               8   impact on FaceTime but also provided a solution free of charge.
               9          11.      No evidence supports the notion that Apple intentionally broke FaceTime for any
           10      reason. No evidence supports Plaintiffs’ theory that Apple wanted customers to suffer a FaceTime
           11      outage or to have an inferior experience with a new iOS. Moreover, although Plaintiffs’ theory rests on
           12      the assumption that the performance of iOS 7 was inferior to that of iOS 6 on their devices (Dkt. 65 at
           13      18), Plaintiffs have failed to adduce evidence that all class members experienced any such alleged
           14      performance issues. For this reason, Plaintiffs have also failed to prove the injury-in-fact of every class
           15      member, as Article III requires. See Ramirez v. TransUnion LLC, No. 17-17244, 2020 WL 946973, at
           16      *8 (9th Cir. Feb. 27, 2020) (holding “that each member of a class certified under Rule 23 must satisfy
           17      the bare minimum of Article III standing at the final judgment stage of a class action in order to recover
           18      monetary damages in federal court”).
           19             12.      Plaintiffs moreover were notified in advance of the possibility that future updates would
           20      be necessary to continue using functions like FaceTime. The UCL “may not be violated under
           21      circumstances where, as here, both [parties] know, understand, agree and expect” the limitations in the
           22      iOS software. S. Bay Chevrolet, 72 Cal. App. 4th at 888. Here, too, “substantial evidence indicate[s
           23      that Apple and Plaintiffs] entered into . . . agreements knowing, understanding, agreeing and expecting
           24      that” their iPhones and the iOS software which controls FaceTime and other iPhone functions would
           25      not work indefinitely for the working life of the iPhone hardware. Id. Apple (via the Software License
           26      Agreement) had cautioned consumers that it could not guarantee that all “iOS”-reliant functions like
           27      FaceTime would keep working indefinitely. The first page of the Software License Agreement makes
           28      clear that “Apple, at its discretion, may make available future iOS Software Updates for [Plaintiffs’]

Gibson, Dunn &                                               7
Crutcher LLP            DEFENDANT APPLE INC.’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                              CASE NO. 5:17-CV-00551-LHK (NC)
                          Case 5:17-cv-00551-LHK Document 407 Filed 03/06/20 Page 8 of 9


               1   iOS Device” and that the “‘Original iOS Software’ [on Plaintiffs’ iOS device] . . . may be updated or
               2   replaced by feature enhancements” through later “‘iOS Software Updates.’” Dkt. 35-1 ¶ 1(a)-(b). It
               3   also notes that “FaceTime . . . may not be available” at all times. Id. ¶ 4(d). That Apple provided for
               4   precisely that “upgrade” to fix the lapse in FaceTime thus cannot be an “unfair” practice.
               5          13.      In sum, the evidence admitted at trial shows that Apple’s conduct was motivated by
               6   legitimate, independent business reasons, not any kind of plot to undermine FaceTime (and iPhone
               7   products) for consumers by intentionally having FaceTime fail.
               8          14.      On the other hand, the “harm” to the Plaintiffs here is nonexistent.1 Plaintiffs do not
               9   dispute that the remedy for the FaceTime lapse was offered free of charge. And they have offered no
           10      evidence that updating to iOS 7 reduced the value of their devices or caused them any other kind of
           11      “harm.” “Because [Plaintiffs] reasonably could have avoided the alleged injury,” there is no “claim
           12      under the unfairness prong of the UCL.” Davis v. Ford Motor Credit Co. LLC, 179 Cal. App. 4th 581,
           13      598 (2009) (“the alleged injury here, namely, the imposition of successive late fees for successive
           14      months, reasonably could have been avoided had [plaintiff] made his monthly payments timely”); In re
           15      Ins. Installment Fee Cases, 211 Cal. App. 4th at 1419 (“[A]ny policyholder can avoid the ‘harm’ by
           16      opting to pay the premium in a lump sum rather than in installments.”).
           17             15.      Finally, the evidence supports Apple’s equitable defenses of waiver, estoppel, and good
           18      faith. See Cortez v. Purolator Air Filtration Prod. Co., 23 Cal. 4th 163, 179–81 (2000) (recognizing
           19      that “good faith, waiver, and estoppel” may be asserted in defense of a UCL claim). Plaintiffs waived
           20      or are estopped from pursuing their claim because they agreed to the iOS 6 Software License Agreement,
           21      providing that iOS software may be updated or replaced, that updates may not include all existing
           22      functions, and that services may be interrupted. Moreover, Apple acted in good faith by diligently
           23      working to avoid and provide a solution to the FaceTime interruption issue.
           24
                   1
           25          That is particularly true with respect to the named Plaintiffs. Christina Grace admitted that she did
                       not know about the certificate-related FaceTime issue with her iPhone 4 device before being asked
           26          by Plaintiffs’ lawyers to join this lawsuit. After April 16, 2014, Ken Potter actually updated his
                       iPhone to iOS 7.1.1, which had FaceTime functionality. See Donohue v. Apple, Inc., 871 F. Supp.
           27          2d 913, 921 (N.D. Cal. 2012) (“The court remains extremely skeptical about plaintiff’s ability to
                       prove diminution in value damages, particularly for purchasers of the iPhone 3G, 3GS and 4G for
           28
                       whom Apple’s software update ‘fixed’ the alleged defect.”).

Gibson, Dunn &                                               8
Crutcher LLP            DEFENDANT APPLE INC.’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                              CASE NO. 5:17-CV-00551-LHK (NC)
                          Case 5:17-cv-00551-LHK Document 407 Filed 03/06/20 Page 9 of 9


               1          16.      Plaintiffs’ theory of liability at bottom would make Apple a guarantor for the iOS
               2   software functions (like FaceTime) indefinitely without allowing Apple to issue the very software
               3   updates necessary to maintain the usability of such functions. That would be against public policy and
               4   would reduce benefits to consumers or competition by allowing plaintiffs’ attorneys to force courts to
               5   police technology companies’ routine decisions concerning their service, and thereby interfere with the
               6   pace of innovation.
               7

               8   Dated:       March 6, 2020                   GIBSON, DUNN & CRUTCHER LLP
               9

           10                                                   By:               /s/ Joshua H. Lerner
                                                                                  Joshua H. Lerner
           11
                                                                Attorneys for Defendant APPLE INC.
           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                               9
Crutcher LLP            DEFENDANT APPLE INC.’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                              CASE NO. 5:17-CV-00551-LHK (NC)
